department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx date taxpayer_identification_number person to contact identification_number contact telephone number tax_exempt_and_government_entities_division release number release date uil code certified mail dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated december 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective july 20xx the revocation of your exempt status was made for the following reason s you are not operating for any charitable religious educational or other exempt_purpose our examination for the tax_year ended june 20xx reveals that you are not engaged primarily in activities which accomplish religious charitable educational or other exempt purposes as required by treas req sec_1_501_c_3_-1 moreover you failed the organizational_test for exemption because your corporate status has been suspended therefore you are not a corporation community chest fund or foundation as required by r c sec_501 you failed to keep adequate books_and_records as required by sec_6001 sec_6033 and revrul_59_95 1959_1_cb_627 your organization is inactive and there have been no operations or financial activities conducted or planned as such you fail to meet the operational requirements for continued exemption under sec_501 contributions to your organization are no longer deductible under sec_170 after july 20xxx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending june 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs tas will do everything possible to help you visit taxpayeradvocate irs gov or call if you qualify for our assistance which is always free if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely publication enclosure margaret von lienen director eo examinations letter catalog number 34198j i department of the treasury internal_revenue_service irs date date taxpayer_identification_number form 990ez tax_year s ended june 20xx person to contact id number contact numbers phone number fax number manager’s name id number manager's contact number phone number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we’ll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate thank you for your cooperation for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you enclosures report of examination form_6018 publication publication margaret von lienen director eo examinations sincerely letter rev catalog number 34809f schedule number or exhibit form 886-a rev date explanation of items name of organization taxpayer tax identification_number year period ended june 20xx issue whether the tax exempt status of should be revoked as of july 20xx for failing to comply with the organizational and operational tests within the meaning of sec_501 of the internal_revenue_code code whether the tax exempt status of should be revoked as of july 20xx for failing to maintain or provide records within the meaning of sec_6033 of the code facts organizational information was incorporated in the state of on june 20xx the articles of incorporation stated that and its specific purpose was fo provide supplemental educational_services to low achieving students in grades these services will include english language development special education services and instruction in all academic subjects name was submitted the form_1023 application_for recognition of exemption under sec_501 a are twofold firstly our stated its activities and operations in the form_1023 as follow the planned activities and operations of programs will provide supplemental educational_services to youth ages programs will operate at local schools located in inner-city communities where state test scores are low some programs will operate off-site within school communities of the internal_revenue_code to the irs on february 20xx with the name as to furnish on a charitable basis the enclosed bylaws with no date stated the objectives of equipment staff and facilities among other things necessary or desirable to promote educational development of the urban youth residing in and other depressed areas of learners english language learners children of migrant workers or of native american descent will focus on those areas where the majority of students are special education will provide supplemental educational_services in the following areas department of the treasury-internal revenue service language reading form 886-a page of science math the e e e e schedule number or exhibit on boor explanation of items rev date name of organization taxpayer tax identification_number year period ended june 20xx e e e e e e e e e e e e e e e e e social studies spanish english as a second language esl visual and performing arts social-lmmersion skills personal beauty and hygiene sex education homeland security terrorism response safety career training college counseling domestic engineering cooking budgeting sewing parenting classes counseling need and referral services crisis intervention anger management and dispute resolution drug and alcohol intervention referrals personal presentation and interviewing strategies will establish and operate secondly grades in the inner city where schools are overpopulated the organization will serve as the parent company for a charter high school named specialize in technology arts and project-based learning the charter school will house between students and will be located in an area with a high number of english language learners and low income families which will the form_1023 describes its programs and services as follow will not charge its students or families for any services rendered the community-based programs will provide supplemental education services such as tutoring summer vacation evening and weekend classes in all academic core subjects visual and performing arts and all area listed in the planned activities and operations section will operate the charter school will comply with money for tuition education code and will not charge its students or families and however the charter school will operate an after-school program in which students can stay and participate in extra-curricular activities for a small monthly fee as well will offer a before and after school child care program for school-aged children on the charter schools site depending on the family’s income level this service will be provided at a rate between dollar_figure - dollar_figure per week form 886-a department of the treasury-internal revenue service page of schedule number or exhibit form 886-a rev date explanation of items tax identification_number year period ended name of organization taxpayer june 20xx will compile and sell various informational binders covering areas such as e e e e e parenting homeland security career and college counseling domestic engineering personal presentation and interviewing strategies these informational binders will supplement the classes offered in many cases and will be free of charge for those community members who are not interested in attending classes yet want to purchase the accompanying literature binders the information will be sold at rates that correspond to a sliding scale bases on each family’s income stated that it would fund the organization through mail e-mail personal phone and government grant solicitations received its exempt status as an organization described under sec_501 and sec_170 b a vi of the code on december 20xx operational information filed the form 990-ez short_form return of organization exempt from income_tax for tax_year the return stated ending june 20xx as its final return we audited this return and activities of the following under the federal supplemental information the united_states bankruptcy code on january 20xx case 12-bk-10037-td filed a voluntary petition for relief under chapter of title of was appointed as a trustee for the debtor's estate the school ceased active operations in june 20xx the trustee was not provided with any accounting_records for this fiscal_year instead the trustee had to create the information necessary to prepare this tax_return based on certain assumptions using historical information this income_tax return was prepared based on all of the facts know to us as of the date this tax_return was signed and we believe it is complete and accurate in all material respects to facilitate the administration of the estate and to minimize administrative costs certain estimated administrative expenses_incurred but unpaid by the bankruptcy_estate have been included as a deduction on this tax_return such costs can include trustee legal and accounting fees the trustee legal and accounting expenses that have been incurred and form 886-a department of the treasury-internal revenue service page of schedule number or exhibit form 886-a explanation of items rev date name of organization taxpayer tax identification_number year period ended june 20xx these expenses will be paid at the not yet paid total approximately dollar_figure conclusion of the case with court order the trustee is moving to close the case interviewed the trustee on june 20xx the trustee provided four months’ worth of bank agent statements july 20xx statement for bank account ends statements for bank account ends _ _ the trustee was unable to provide the following records and september 20xx to november 20xx e e e e e e e e amended articles of incorporation bylaws effective in year 20xx board minutes general ledger and financial statements invoices receipts and paid bills for expenses cash receipts and disbursement journals bank statement for august 20xx december 20xx january to june 20xx cancelled checks paid entity number did not report the was ftb franchise tax conducted research on the secretary of state corporations could not provide documents to show their operation and could not provide any information has been terminated but has not filed the articles of dissolution on deposits shown in september 20xx statement we were unable to verify any portion the bank statements indicated that the return was incorrect dollar_figure of the financial information because existence and accuracy although they provided bank statements indicated that some bills they were not the regular expenses such as rent utility and phone etc the trustee stated that february 20xx agent database revealed the corporate status of board suspended the trustee stated that he had no knowledge of about its activities for tax_year ending june 20xx he filed the final return based on the limited documents provided by the court sec_501 of the code provides that an organization must be organized and operated exclusively for a charitable or other exempt_purpose for an entity to be organized for an exempt_purpose it must be a corporation community chest fund or foundation federal tax regulations regulations sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organizational and operational requirements for exemption department of the treasury-internal revenue service form 886-a page of law ‘ schedule number or exhibit form 886-a explanation of items rev date name of organization taxpayer tax identification_number year period ended june 20xx organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt the regulations sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test the regulations sec_1_501_c_3_-1 provides that an organization may be exempt as an organization described in the code sec_501 if it is organized and operated exclusively for one or more of the following purposes a religious b charitable c scientific d testing for public safety e literary f educational or recordkeeping requirements g prevention of cruelty to children or animals sec_6001 of the code states in part that e very person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe the regulations sec_1_501_c_3_-1 provides in part that the organization must establish it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests organization_exempt_from_taxation under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe except that in the discretion of the secretary any organization described in sec_401 may be relieved from stating in its return any information which is reported in returns filed by the employer which established such organization sec_6033 of the code states that except as provided in sec_6033 every department of the treasury-internal revenue service form 886-a page of schedule number or exhibit eee gaba explanation of items rev date name of organization taxpayer tax identification_number year period ended june 20xx the regulations sec_1_6001-1 states that every organization exempt from the code sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 and through -3 of the code the regulations sec_1_6033-2 states that organizations that are exempt from tax are required to submit additional information as required by the irs for the purpose of inquiring into the organization’s exempt status revrul_59_95 states that an organization that fails to file an informational return or otherwise fails to comply with sec_6033 may be subject_to revocation of exempt status on the grounds that it has failed to show that it is continuing to observe the conditions required to maintain tax-exempt status government’s position issue did not meet the operational_test since june 20xx ceased active operation in june 20xx the few documents we within the meaning of the regulations sec_1_501_c_3_-1 and should no longer be granted tax- exempt status under sec_501 and sec_170 of the code the form 990-ez states observed confirmed this statement therefore did not maintain its operation as it described within the form_1023 and has not carried on any exempt_activities since june 20xx accordingly for an organization to maintain its exempt status it must meet the operational_test under sec_501 of the code and sec_1_501_c_3_-1 of the regulations the operational_test generally requires that an organization operates consistently with the requirements of the codes otherwise the organization is not operated exclusively for charitable purposes and will lose its tax exempt status sec_6033 of the code and the regulations thereunder require every organization exempt under sec_501 of the code to file an annual return and keep books_and_records to substantiate the information information reported on the form 990-ez the information reported on the return therefore not be exempt could not provide supporting documents to support failed the reporting requirement and should could only provide four bank statements which did not match the financial is not a charitable_organization department of the treasury-internal revenue service form 886-a page of issue schedule number or exhibit form 886-a rev date name of organization taxpayer explanation of items tax identification_number year period ended june 20xx taxpayer’s position the trustee orally agreed with the revocation to exempt status conclusion failed the operational_test because it stopped operating in 20xx the exempt status of should be revoked effective july 20xx is required to file forms u s_corporation income_tax return for tax_year ending june 20xx and all the subsequent years if applicable form 886-a department of the treasury-internal revenue service page of
